Exhibit 1.1 12,300,000 Shares of Common Stock par value $0.01 Warrants to purchase 11,070,000 Shares of Common Stock NOVABAY PHARMACEUTICALS, INC. UNDERWRITING AGREEMENT October 23, 2015 ROTH CAPITAL PARTNERS, LLC 888 San Clemente Drive, Suite 400 Newport Beach, CA 92660 Dear Sirs: 1. INTRODUCTION. NovaBay Pharmaceuticals, Inc., a Delaware corporation (the “ Company ”), proposes to issue and sell to Roth Capital Partners, LLC (the “ Underwriter ”), pursuant to the terms and conditions of this Underwriting Agreement (this “ Agreement ”), an aggregate of 12,300,000 shares of common stock, $0.01 par value per share (the “ Common Stock ”) of the Company (the “ Shares ”) and Common Stock purchase warrants (the “ Warrants ” and the Warrants collectively with the Shares, the “ Closing Securities ”) to purchase an aggregate of 11,070,000 shares of Common Stock (the “ Warrant Shares ” and the Warrant Shares collectively with the Closing Securities, the “ Securities ”). The Warrants shall have an exercise price of $0.20 per share, subject to adjustment therein, in the form of Exhibit A attached hereto. The Company hereby confirms that the Underwriter has acted, and will act, as the underwriter in accordance with the terms and conditions hereof. The Underwriter may retain other brokers, dealers, agents or underwriters on its behalf in connection with this Offering (as defined below). 2. DELIVERY AND PAYMENT. On the basis of the representations, warranties and agreements of the Company herein contained, and subject to the terms and conditions set forth in this Agreement: The Company agrees to issue and sell and the Underwriter agrees to purchase from the Company an aggregate of 12,300,000 Shares and Warrants to purchase 11,070,000 Warrant Shares at a purchase price of $0.186 per Share and Warrant to purchase 0.9 Warrant Shares (the “ Purchase Price ”). The Company has been advised by you that you propose to make a registered underwritten offering of the Closing Securities (the “ Offering ”) as soon after this Agreement has become effective as in your judgment is advisable. The Company is further advised by you that the Closing Securities are to be offered initially at a price of $0.20 per Share and Warrant to purchase 0.90 Warrant Shares. 2.2Payment of the Purchase Price for, and delivery of, the Closing Securities shall be made at the time and date of closing and delivery of the documents required to be delivered to the Underwriter pursuant to Sections 4 and 6 hereof, which delivery shall take place at 11:00 A.M., New York time, on October 27, 2015 (the “ Closing Date ”) at the offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New York, New York 10105 or at such other time and date as the Underwriter and the Company determine pursuant to Rule 15c6-1(a) under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), the Company shall deliver (i) the Shares, which shall be registered in the name or names and shall be in such denominations as the Underwriter may request at least one (1) business day before the Closing Date, to the Underwriter, which delivery shall be made through the facilities of the Depository Trust Company’s DWAC system and (ii) the Warrants in certificated form registered in the name or names and in such authorized denominations as the Underwriter may request in writing at least two (2) full business days prior to the Closing Date . Notwithstanding anything herein to the contrary, in the event that any of the Underwriter’s accounts are not ready to close on or before the Closing Date, the Purchase Price shall be reduced by the amount of such accounts and the Underwriter shall not be responsible to purchase the Securities allocated to such accounts. 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and warrants to the Underwriter, and agrees with the Underwriter, that: (a)
